Citation Nr: 1606370	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition claimed as pes planus.

2.  Entitlement to a total disability rating based on individual unemployabililty (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for a bilateral foot condition and a total disability rating based on individual unemployability respectively.  

As to his service connection claim, the Veteran filed a Notice of Disagreement (NOD) in April 2013.  A Statement of the Case (SOC) was issued in June 2013, and the Veteran filed his VA Form 9 in July 2013.  Regarding his TDIU claim, the Veteran filed an NOD in October 2013.  An SOC was issued in March 2014, and a Substantive Appeal was filed in March 2014. 
 
The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing in December 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the Veteran's bilateral foot condition claim, the RO denied the claim for service connection based on the fact that there was no medical evidence showing that the Veteran has a current bilateral foot diagnosis.  The RO relied partially on a March 2013 VA medical examination completed by Dr. M.B.  During the December 2015 Board hearing, the Veteran contended that the examination is inadequate for rating purposes.  Specifically, the Veteran claims that because of a confrontational encounter he had with the VA examiner, Dr. M.B. had bias against him.  The Veteran claims he was treated by Dr. M.B. after injuring his shoulder at work.  He said Dr. M.B. took X-rays and told him there was nothing wrong with his shoulder.  A week later he went to see a specialist who reportedly told him he pulled his tendons off the bone and needed surgery.  The Veteran asserts that the next time he saw Dr. M.B., Dr. M.B. told him that he "cost him his job in Muskogee [with workman's compensation]."  

The Veteran stated that during the foot examination, Dr. M.B. never touched his feet and "just looked at them and said 'put your shoes on, we're done.'"  The Veteran reports that Dr. M.B. never looked at the bottom of his feet.  The Veteran argues that in Dr. M.B.'s report he indicated that there were normal arches, which would be difficult to ascertain without looking at the bottom of the Veteran's feet.  The Veteran reported that Dr. M.B.'s examination took only 20 seconds. 
 
The Veteran also contends that the VA examination is inadequate based on the fact that Dr. M.B. indicated that the Veteran had never had any type of foot condition diagnosed, and "it is obvious throughout the record that bilateral flat feet has been an ongoing problem since as early at 1968 or 1970."  A review of the March 2013 VA examination report shows that the examiner indicated that the Veteran had never had any type of foot condition diagnosed, however, in his opinion the examiner acknowledges the April 1970 note in the Veteran's service treatment records that show he was treated for pes planus and referred for orthopedic consultation.  

The Board also notes that the examiner opined that there were no objective findings to explain the Veteran's subjective symptoms of foot pain but does not reconcile his findings of bilateral foot swelling and the existence of calluses characteristic of pes planus with his lack of foot diagnosis. 

While the Board acknowledges the Veteran's allegations of bias, it declines to find (as a matter of course) that the entire March 2013 VA examination report should be found lacking in probative value.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying the presumption of regularity - which provides that, "in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties" - to medical examiners).

The Board finds that a new VA examination is warranted to reconcile the Veteran's symptoms of swelling and calluses characteristic of pes planus with his lack of a bilateral foot diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4).  

Furthermore, the Veteran submitted a medical record dated November 2012 that he identified as being written by private medical service provider Dr. C.M.  The document indicated that the Veteran has a current diagnosis of pes planus.  However, the document is not signed or addressed to the Veteran - making its origin and competence unclear.  The record shows that the RO requested medical evidence from Dr. C.M. in December 2012 and January 2013 and did not receive a reply.  However, since the case is being remanded for additional development, the RO and Veteran should again attempt to procure medical information from Dr. C.M. or at the very least verification that the November 2012 medical record was completed by him.  

Similarly, with respect to VA's duty to assist the Veteran in obtaining medical evidence, the Board notes that during the December 2015 hearing before the Board, the Veteran reported that he receives disability benefits from the Social Security Administration (SSA).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the records underlying the SSA's award.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Here, the records are pertinent to both the Veteran's service connection claim and his TDIU claim.  Hence, when VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection currently on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU issue.  Such a grant could increase the Veteran's overall combined disability percentage, and the Veteran contends that his bilateral foot condition contributes to his inabililty to secure substantially gainful employment.  December 2015 Hearing Transcript; see Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to TDIU must therefore be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Lastly, it does not appear that the Veteran's DD 214 or other personnel records are part of the record. To the extent they exist, the RO should obtain them and associated them with the Veteran's claims file. 




Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's military personnel records specifically to include his DD 214 and associate it with the claims file. 
 
2.  Request and obtain from the Social Security Administration copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file. If there are no records, this should be documented in the claims file.

3. Contact the Veteran and ask that he provide any necessary releases for VA to secure treatment records from private medical provider Dr. C.M.  The RO should also send a copy of the November 2012 medical document submitted by the Veteran to Dr. C.M. and request that Dr. C.M. verify he created the document in connection with the Veteran's treatment.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.    

4. After completion of the above development, arrange for the Veteran to be afforded a new VA examination by an orthopedist or podiatrist to determine if there is a bilateral foot diagnosis.  The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to the following: 

(a) Does the Veteran have a bilateral foot diagnosis(es)?

(b) For each bilateral foot diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the bilateral foot condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service?

(c) If the Veteran does not have a bilateral foot diagnosis, To the extent possible, the examiner should also attempt to reconcile the findings in the March 2013 VA medical examination report that found that the Veteran had foot swelling and calluses characteristic of pes planus but did not have a diagnosis of pes planus.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

5. After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







